Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dabby (10,614,785) in view of Jehan et al. (10,803,118).
Dabby discloses a method for combining audio tracks (figure 3), comprising: determining at least one music track that is musically compatible with a base music track (song A), based on a compatibility score between the at least one music track and the base music track (column 15, line 30 – column 16, line 57 – wherein inherently the compatibility score can equate to calculation or algorithm used to 
Dabby discloses the method, wherein the determining includes determining at least one segment of the at least one music track that is musically compatible with at least one segment of the base music track (column 20, line 7 – column 21, line 51).

Dabby discloses the method, wherein the base music track (song A) and the at least one music track (song B) are music tracks of different songs.
Dabby discloses the method, wherein the determining is performed based on musical characteristics associated with at least one of the base music track and the at least one music track (column 15, line 31 – column 16, line 39).
Dabby discloses the method, further comprising determining whether to keep a vocal component of the base music track, or replace the vocal component of the base music track with the vocal component of the at least one music track before adding the vocal component of the at least one music track to the base music track (column 17, lines 9-20).
Dabby discloses the method, wherein the musical characteristics include at least one of an acoustic feature vector distance between tracks, a likelihood of at least 
Dabby discloses the method, wherein the base music track is an instrumental track and the at least one music track includes the accompaniment component and the vocal component (column 14, lines 55-67; and figure 3).
	Dabby discloses the method, wherein the at least one music track includes a plurality of music tracks, and the determining includes calculating a respective musical compatibility score between the base track and each of the plurality of music tracks (column 15, lines 30-54; and column 16, lines 50-57).
Dabby discloses the method, further comprising transforming a musical key of at least one of the base track and a corresponding one of the plurality of music tracks, so that keys of the base track and the corresponding one of the plurality of music tracks are compatible (column 16, lines 40-49; and column 23, lines 62-67).

Dabby discloses the method, wherein the determining includes determining at least one of: a vertical musical compatibility between segments of the base track and the at least one music track, and a horizontal musical compatibility among tracks (inherent via column 15, lines 12-29).
Dabby discloses the method, wherein the vertical musical compatibility is based on at least one of a tempo compatibility, a harmonic compatibility, a loudness compatibility, vocal activity, beat stability, or a segment length (column 15, line 12 –column 16, line 49).

Dabby discloses the method, wherein the refining includes adjusting the at least one boundary to a downbeat temporal location (column 16, line 58 – column 17, line 8).
Dabby discloses the method, further comprising: determining a first beat before the adjusted at least one boundary in which a likelihood of containing vocals is lower that a predetermined threshold; and further refining the at least one boundary of the segment by moving the at least one boundary of the segment to a location of the first beat (column 19, lines 6-62).
Dabby discloses the method, further comprising performing at least one of time-stretching, pitch shifting, applying a gain, fade in processing, or fade out processing to at least part of the at least one music track (column 15, line 31 – column 16 line 5; and column 22, lines 26-55).
Dabby discloses the method, further comprising: determining that at least one user has an affinity for at least one of the base music track or the at least one music track (inherent).
	Dabby does not disclose a compatibility score being based on vertical and horizontal compatibility between two tracks.
	However, Jehan et al. disclose the compatibility of a first and second track which are to combined based on their compatibility, wherein the compatibility is based on vertical and horizontal compatibility (column 18, line 44 – column 19, line 14).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Jehan et al. with Dabby, because the .


Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Dabby fails to disclose that “the compatibility score is based on vertical compatibility and horizontal compatibility between the at least one music track and the base music track.”  However, Jehan et al. provides teachings wherein tracks are combined based on their compatibility.  Further, Jehan et al. take into consideration the vertical and horizontal compatibility when aligning the first and second tracks to be combined.  In combination with the teachings of Dabby, Jehan et al. provide the limitations of the claims rejected above.  For this reason, the claims are still held to be rejected in this application as stated above.  The allowed claims provide a few details not found in the applied and cited prior art. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






MTF1/26/22
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837